DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.

Status of Claims
Applicant did not submit amendments to claims. Therefore, claims 1-4 and 6-9 are pending, with claims 1, 4, 6, and 9 previously presented and claims 5 and 10 cancelled. 

Specification
Examiner acknowledges the amendment to the title filed on May 26, 2022. The objection to specification in previous Office Action filed on March 02, 2022 is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”), prior art of record.
[AltContent: textbox (OLED layer)][AltContent: arrow]
    PNG
    media_image1.png
    440
    716
    media_image1.png
    Greyscale

Regarding claim 1, Yamazaki discloses an organic light-emitting diode (OLED) display device (see Yamazaki, FIGs. 21A and 21B), comprising an OLED display panel (10B, FIGs. 21A and 21B), a driving module (372, ¶ [0337]) and a bonding terminal (76, FIG. 21B), wherein
the OLED display panel (10B) comprises a bottom surface (bottom surface of 29, FIG. 21B) and a top surface (top surface of 22, FIG. 21B) opposite to the bottom surface (bottom surface of 29), the bonding terminal (76) is disposed on the top surface (top surface of 22), and the driving module (372) is bonded to the bonding terminal (76, FIG. 21B);
wherein an edge of the top surface (top surface of 22) of the OLED display panel (10B) is provided with a recess (hole for 76), in which the bonding terminal (76) is disposed (FIG. 21B).
Yamazaki fails to disclose in the same embodiment that the bottom surface is a light-emitting surface and the top surface is a non-light-emitting surface.
However, Yamazaki discloses an alternative design in another embodiment (FIG. 9A and/or FIG. 13C), with a bottom surface being a light-emitting surface and a top surface being a non-light-emitting surface (¶¶ [0315] and [0342]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the bottom surface a light-emitting surface and the top surface a non-light-emitting surface, since it is an alternative design (¶ [0315]).

Regarding claim 2, Yamazaki discloses the OLED display device of claim 1, wherein the OLED display panel (10B) comprises a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]), a driving circuit layer (annotated FIG. 21B above, ¶ [0347]) disposed on the flexible substrate (29), an OLED layer (annotated FIG. 21B above, ¶ [0301]) disposed on the driving circuit layer (annotated FIG. 21B above), and a thin-film encapsulation layer (22, FIG. 21B) disposed on the OLED layer (annotated FIG. 21B above).

Regarding claim 3, Yamazaki discloses the OLED display device of claim 2 , wherein the OLED display panel is a bottom-emitting OLED display panel (statement above regarding claim 1 and ¶ [0315]), the light-emitting surface (bottom surface of 29) thereof is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22), the non-light-emitting surface (top surface of 22) is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29), and the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a first via hole (via hole for 76, FIG. 21B) penetrating the thin-film encapsulation layer (22) and the OLED layer (annotated FIG. 21B above).

Regarding claim 6, Yamazaki discloses a method for manufacturing an OLED display device (FIGs. 21A and 21B), comprising the steps of:
Step S1, manufacturing an OLED display panel (10B) comprising a bottom surface (bottom surface of 29, FIG. 21B) and a top surface (top surface of 22) opposite to the bottom surface (bottom surface of 29, FIG. 21B);
Step S2, forming a bonding terminal (76, FIG. 21B) on the top surface (top surface of 22, FIG. 21B) and providing an edge of the top surface (top surface of 22) of the OLED display panel (10B) with a recess (hole for 76, FIG. 21B), in which the bonding terminal (76) is formed (FIG. 21B); and
Step S3, providing a driving module (372, ¶ [0337]), and bonding the driving module (372) to the bonding terminal (76, FIG. 21B).
Yamazaki fails to disclose in the same embodiment that the bottom surface is a light-emitting surface and the top surface is a non-light-emitting surface.
However, Yamazaki discloses an alternative design in another embodiment (FIG. 9A and/or FIG. 13C), with a bottom surface being a light-emitting surface and a top surface being a non-light-emitting surface (¶¶ [0315] and [0342]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the bottom surface a light-emitting surface and the top surface a non-light-emitting surface, since it is an alternative design (¶ [0315]).

Regarding claim 7, Yamazaki discloses the method for manufacturing the OLED display device of claim 6, wherein Step S1 further comprises: forming a driving circuit layer (annotated FIG. 21B above) on a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]); forming an OLED layer (annotated FIG. 21B above) on the driving circuit layer (annotated FIG. 21B above); and forming a thin-film encapsulation layer (22, FIG. 21B) on the OLED layer (annotated FIG. 21B above).
Yamazaki is silent in the same embodiment regarding providing a rigid substrate, on which the flexible substrate (29) is formed.
However, Yamazaki discloses in another embodiment (FIGs. 6A-6B2) providing a rigid substrate (14, ¶ [0174]), on which a flexible substrate (75a, ¶ [0236]) is formed (FIG. 6A), and then lifting off the flexible substrate (75a) from the rigid substrate (14, FIG. 6B2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a rigid substrate, on which the flexible substrate is formed, and then lift off the flexible substrate from the rigid substrate, in order to form the flexible substrate and the display with better quality.

Regarding claim 8, Yamazaki discloses the method for manufacturing an OLED display device of claim 7, wherein the OLED display panel (10B) manufactured in Step S1 is a bottom-emitting OLED display panel (statement above regarding claim 6 and ¶ [0315]), the light-emitting surface (bottom surface of 29) thereof is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22), and the non-light-emitting surface (top surface of 22) is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29, FIG. 21B); and Step S2 further comprises: forming the bonding terminal (76) on the side surface (top surface of 22) of the thin-film encapsulation layer (22) away from the flexible substrate (29), wherein the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a first via hole (hole for 76, FIG. 21B) penetrating the thin-film encapsulation layer (22) and the OLED layer (annotated FIG. 21B above); and lifting off the flexible substrate (29) from the rigid substrate (see statement above regarding claim 7 and FIG. 6B2).

Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US PG-Pub No.: 2018/0061638 A1, hereinafter, “Yamazaki”), prior art of record.
Note: claims 1 and 2 are rejected again below using different mapping, in order to reject claim 4. 
Regarding claim 1, Yamazaki discloses an organic light-emitting diode (OLED) display device (see Yamazaki, FIGs. 21A and 21B), comprising an OLED display panel (10B, FIGs. 21A and 21B), a driving module (372, ¶ [0337]) and a bonding terminal (76, FIG. 21B), wherein
the OLED display panel (10B) comprises a light-emitting surface (top surface of 22, FIG. 21B; ¶ [0315] discloses that the device can be either top-emission or bottom-emission device) and a non-light-emitting surface (bottom surface of 29, FIG. 21B) opposite to the light-emitting surface (top surface of 22), the driving module (372) is bonded to a bonding terminal (76, FIG. 21B);
Yamazaki is silent in the same embodiment regarding that the bonding terminal (76) is disposed on the bottom surface of a substrate (29, FIG. 2B); an edge of the substrate (29) of the OLED display panel (10B) is provided with a recess, in which the bonding terminal (76) is disposed (FIG. 21B).
However, Yamazaki discloses in another embodiment (upside-down FIG. 30) that a bonding terminal (242, FIG. 30) is disposed on a bottom surface (¶ [0565], 170 is a bottom-emission light-emitting element) of a substrate (220, FIG. 30) and is electrically connected with a driving circuit layer (201, ¶ [0556]) through a via hole (via hole for 204, FIG. 30) penetrating the substrate (220, FIG. 30); an edge of the substrate (220) of the OLED display panel (10B) is provided with a recess (for 242), in which the bonding terminal (242) is disposed (FIG. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before he effective filling date of the claimed invention to form the bonding terminal on the bottom surface of the substrate, and electrically connected with the driving circuit layer through a via hole penetrating the substrate, an edge of the substrate of the OLED display panel provided with a recess, in which the bonding terminal is disposed, in order to drive the display device. Accordingly, the bonding terminal (76) is disposed on the non-light-emitting surface (bottom surface of 29).

Regarding claim 2, Yamazaki discloses the OLED display device of claim 1, wherein the OLED display panel (10B) comprises a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]), a driving circuit layer (annotated FIG. 21B above, ¶ [0347]) disposed on the flexible substrate (29), an OLED layer (annotated FIG. 21B above, ¶ [0301]) disposed on the driving circuit layer (annotated FIG. 21B above), and a thin-film encapsulation layer (22, FIG. 21B) disposed on the OLED layer (annotated FIG. 21B above).

Regarding claim 4, Yamazaki discloses the OLED display device of claim 2, wherein the OLED display panel (10B) is a top-emitting OLED display panel (¶ [0315]), the light-emitting surface (top surface of 22) thereof is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29), non-the light-emitting surface (bottom surface of 29) is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22), and the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a second via hole penetrating the flexible substrate (29, statement above regarding claim 1 and FIG. 30).

Note: claims 6 and 7 are rejected twice in this Office Action using different mapping, in order to reject claims 8 and 9. 
Regarding claim 6, Yamazaki discloses a method for manufacturing an OLED display device (FIGs. 21A and 21B), comprising the steps of:
Step S1, manufacturing an OLED display panel (10B) comprising a light-emitting surface (top surface of 22, FIG. 21B; ¶ [0315] discloses that the device can be either top-emission or bottom-emission device) and a non-light-emitting surface (bottom surface of 29) opposite to the light-emitting surface (top surface of 22, FIG. 21B);
Step S3, providing a driving module (372, ¶ [0337]), and bonding the driving module (372) to a bonding terminal (76, FIG. 21B).
Yamazaki is silent in the same embodiment regarding forming the bonding terminal (76) on the bottom surface of a substrate (29), and providing an edge of the substrate (29) of the OLED display panel with a recess, in which the bonding terminal (76) is formed.
However, Yamazaki discloses in another embodiment (FIG. 30) that forming a bonding terminal (242, FIG. 30) on a bottom surface of a substrate (220, FIG. 30) and electrically connected with a driving circuit layer (201, ¶ [0556]) through a via hole (204, FIG. 30) penetrating the substrate (220, FIG. 30); providing an edge of the substrate (242) of the OLED display panel (10B) with a recess (for 242), in which the bonding terminal (242) is formed (FIG. 30).
Therefore, it would have been obvious to one of ordinary skill in the art before he effective filling date of the claimed invention to form the bonding terminal on a bottom surface of a substrate and electrically connected with the driving circuit layer through a via hole penetrating the substrate, and providing an edge of the substrate of the OLED display panel with a recess, in which the bonding terminal is formed, in order to drive the display device. Accordingly, the bonding terminal (76) is disposed on the non-light-emitting surface (bottom surface of 29).

Regarding claim 7, Yamazaki discloses the method for manufacturing the OLED display device of claim 6, wherein Step S1 further comprises: forming a driving circuit layer (annotated FIG. 21B above) on a flexible substrate (29, ¶¶¶ [0333], [0335], and [0236]); forming an OLED layer (annotated FIG. 21B above) on the driving circuit layer (annotated FIG. 21B above); and forming a thin-film encapsulation layer (22, FIG. 21B) on the OLED layer (annotated FIG. 21B above).
Yamazaki is silent in the same embodiment regarding providing a rigid substrate, on which the flexible substrate is formed.
However, Yamazaki discloses in another embodiment (FIGs. 6A-6B2) providing a rigid substrate (14, ¶ [0174]), on which a flexible substrate (75a, ¶ [0236]) is formed (FIG. 6A), and then lifting off the flexible substrate (75a) from the rigid substrate (14, FIG. 6B2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a rigid substrate, on which the flexible substrate is formed, and then lift off the flexible substrate from the rigid substrate, in order to form the flexible substrate and the display with better quality.

Regarding claim 9, Yamazaki discloses the method for manufacturing an OLED display device of claim 7, wherein the OLED display panel manufactured in Step S1 is a top-emitting OLED display panel (¶ [0315]), the light-emitting surface (top surface of 22) thereof is a side surface of the thin-film encapsulation layer (22) away from the flexible substrate (29), and the non-light-emitting surface (bottom surface of 29) is a side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22); and Step S2 further comprises: lifting off the flexible substrate (29) from the rigid substrate (statement above regarding claim 7 and FIG. 6B2); and forming the bonding terminal (76) on the side surface of the flexible substrate (29) away from the thin-film encapsulation layer (22, statement above regarding claim 6 and FIG. 30), wherein the bonding terminal (76) is electrically connected to the driving circuit layer (annotated FIG. 21B above) through a second via hole penetrating the flexible substrate (29, statement above regarding claim 6 and FIG. 30).

Response to Arguments
Applicant’s arguments with respect to claim 1 (Section 7) have been considered but are moot because the new ground of rejection does not rely on the same embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on May 26, 2022 regarding claim 1 (Section 8) have been fully considered but they are not persuasive. Applicant alleged that Yamazaki fails to disclose that the bonding terminal is disposed on a non-light-emitting surface (Remarks, Pages 4 and 6). Examiner respectfully disagrees. Yamazaki’s FIG. 21B discloses that a top surface is a light-emitting surface and a bottom surface is a non-light-emitting surface; Yamazaki’s FIG. 30 cures the deficiency and discloses that the bottom surface is provided with a bonding terminal. Therefore, Yamazaki discloses that the bonding terminal is disposed on a non-light-emitting surface.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892